The opinion of the Oourt was delivered by
Gantt, J.
After the very able view which has been taken by the Recorder, of the nature of the offence of which the party rescued had been guilty, and of the propriety and legality of the power given to the City Council, to cause such offenders against the safety and peace of the city to be arrested, it would be superfluous to add anything in support of the opinions advanced in his report. As to the law of the case, the deductions drawn by him from the facts which the case presents, are considered as correct; and his opinion is adopted as the opinion of this Court.
Richardson, Huger, Bay, Nott and Johnson, JJ., concurred.
See Acts, 1839, 11 Stat. 56, § 10; 1855, 12 Stat. 421.